            Case 7:20-mj-10706-UA Document 6 Filed 10/14/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                     -X


 UNITED STATES OF AMERICA,                                     CONSENT TO PROCEED BY
                                                               VIDEO OR TELE CONFERENCE
                        -against-


AIberto Rivera                                                  20"mj-10706
                        Defendant(s).
                                                     -X


Defendant AIberto Rivera hereby voluntarily consents to participate in the following proceeding
via IEi videoconferencing or Exl teleconferencing:


13 Initial Appearance Before a Judicial Officer


D Arraignment (Note: If on Felony Information, Defendant Must Sign Separate Waiver of
      Indictment Form)


a Guilty Plea/Change of Plea Hearing

a Bail/Detention Hearing

D Conference Before a Judicial Officer - Assignment of Counsel




  ^e.itta /Qw

Defendant's Signature                                Defendant's Counsel's Signature
(Judge may obtain verbal consent on
Record and Sign for Defendant)

 Alberto Rivera                                       Benjamin Gold
Print Defendant s Name                               Print Counsel's Name



This proceeding was conducted by reliable video orJ&leph6ne-coIT^^eT0^t^cIinolQ^

       /6//^/ Z^
Date                                                  ^©tSTrict Judge/U.S./^Tagis'trate Judge
